UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6790



JOEL PARKER,

                                                Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA; RANDALL LEE,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-771-HC-5)


Submitted:   October 2, 2002                 Decided:   December 3, 2002


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joel Parker, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Joel Parker seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and conclude on the

reasoning     of   the   district   court   that   Parker   has   not   made    a

substantial showing of the denial of a constitutional right.               See

Parker v. North Carolina, No. CA-00-771-HC-5 (E.D.N.C. filed Sept.

18,   2001;   entered    Sept.   19,   2001).      Accordingly,   we    deny    a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    DISMISSED




                                       2